Citation Nr: 1711051	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  06-10 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for an eye disorder, claimed as ocular hypertension.

3. Entitlement to service connection for a heart disorder, claimed as coronary artery disease.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1973. He also had extensive service after that in the U. S. Naval Reserves from January 1973 to April 1975 and from February 1978 to May 1993. In the Reserves, he had numerous periods of active duty training (ADT), including from May 22-June 3, 1978; September 24-October 6, 1979; June 9-20, 1980; March 5-21, 1984; February 25-March 11, 1985; June 1-13, 1986, February 26-March 21, 1987; April 16-May 21, 1988; May 21-August 19, 1989; and August 18-September 29, 1990. He also had active training from May 29-June 22, 1991; January 18, 1992-May 21, 1992; and from May 21-June 27, 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

In March 2017, VA received notification that the Veteran died in December 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
 § 20.1302 (2016); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub.  L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits under section 5121(a).


ORDER

The appeal is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


